Citation Nr: 1711601	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-23 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for migraine headaches, to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1). 


REPRESENTATION

Appellant represented by:	Veteran of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 2003 to January 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This case was last before the Board in June 2016, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development of the claims file.  Following the issuance of a January 2017 supplemental statement of the case, the matter was returned to the Board for its adjudication. 

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, a claim for TDIU is not presently on appeal, as the Veteran requested withdrawal of his claim for TDIU in February 2015.  The issue was subsequently dismissed by the Board in a December 2015 decision.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's migraine headaches have manifested in frequent prostrating and prolonged attacks which result in severe economic inadaptability. 

2.  The disability picture for the migraine headache condition has not presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards. 






CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for migraine headaches, to include on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.14, 4.124a, Diagnostic Codes 8100, 8045 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Where, as here, the underlying service connection claim has been granted and the Veteran's claim for a higher initial rating arises from his appeal of the initial evaluation assigned, the requirements of 38 U.S.C.A. § 5103(a) notice are not triggered, since the claim has already been substantiated.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  Accordingly, no additional notice is required, and any defect in the notice is not prejudicial. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service VA treatment records.  The Veteran was afforded thorough VA medical examinations in May 2008, January 2012, October 2013 February 2015, and September 2016.  The Veteran has also submitted personal statements.  He has not identified any additionally available evidence for consideration. 

Pursuant to the Board's June 2016 remand, the AMC was directed to obtain outstanding VA treatment records from the Minneapolis VA medical center (VAMC) dating from October 2013.  Thereafter, the AMC was instructed to issue a supplemental statement of the case that readjudicated the issue of entitlement to an increased rating for migraine headaches, to specifically include consideration on an extraschedular basis.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

Prior to adjudicating the issue on remand, the AMC obtained updated treatment records from the Minneapolis VAMC dating from October 2013 to May 2016, and associated those records with the claims file.  The AMC then issued a supplemental statement of the case regarding the issue of an increased initial rating and explicitly discussed whether the claim warranted extraschedular referral.  In light of the fact that the AMC obtained the requested records, associated them with the claims file, and then readjudicated the claim with extraschedular consideration, the Board finds that the AMC substantially complied with the Board's remand directives.  

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Factual Background and Analysis

Service connection was granted for post-concussion syndrome due to IED injury with migraines in a March 2012 rating decision, with an evaluation of 10 percent effective August 31, 2011.  Thereafter, while the initial evaluation was on appeal, the RO, in an August 2013 rating decision, assigned a separate 10 percent rating for migraine headaches, with an effective date of March 12, 2013.  That initial evaluation was eventually increased to 30 percent, with an effective date of August 31, 2011, and then finally increased to 50 percent in subsequent rating decisions dated in January 2015 and February 2015, respectively.  The appeal of the 50 percent initial evaluation is therefore currently before the Board. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  At the outset, the Board notes that the 50 percent rating for migraine headaches represents the highest possible schedular evaluation available for the Veteran's separate migraine headaches condition.  38 C.F.R. § 4.124a, Diagnostic Codes 8100, 8045.  Specifically, a 50 percent evaluation for migraine headaches contemplates a disability picture wherein the Veteran experiences headaches that are very frequently productive of completely prostrating and prolonged attacks which result in severe economic inadaptability.  The Board will not question the propriety of the 50 percent rating on appeal, and no other diagnostic criteria match the Veteran's symptoms of migraine headaches.  Accordingly, the Board will proceed to consider whether the Veteran is entitled to an extraschedular rating for his migraine headache condition. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1) (2016).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry. 

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun, 22 Vet. App. at 115-16.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Veteran's migraine headache claim has never been referred to the Director of Compensation for an opinion.  Based on the above criteria, the Board finds that such a referral is not warranted for the Veteran's migraine headache condition. 

To begin, the Veteran was first afforded a VA examination to evaluate the nature, etiology, and severity of his migraine headaches in January 2012.  He reported pain on both sides of the head, as well as symptoms of nausea, vomiting, light and sound sensitivity, and vision changes.  According to the Veteran, his headaches typically lasted for less than a day.  Furthermore, he endorsed experiencing prostrating attack of migraine pain less than once every two months.  After confirming the diagnosis of migraine headaches, the examiner found that the migraines had no functional impact on the Veteran's ability to work. 

Thereafter, in October 2013, the Veteran was evaluated by a Dr. M.A, who prepared a Disability Benefits Questionnaire (DBQ) detailing the severity of the symptoms of the migraine condition.  Dr. M.A. outlined the Veteran's many pharmacological treatments for his migraine headaches, and stated that the Veteran had to miss on average anywhere from two to twelve days of work per month due to the migraines.  The Veteran reported symptoms of pulsating head pain on both sides of the head as well as nausea, light and sound sensitivity, and dizziness.  According to him, the migraines lasted about eight to ten hours.  Furthermore, he reported experiencing prostrating attacks more than once a month.  In summation, the Veteran stated that he was unable to work or function as a student when his migraine symptoms were present.  

Following the Board's January 2015 decision and remand, the Veteran was scheduled for a new VA examination in February 2015 to again evaluate the nature and severity of his migraine headaches.  He reported that he had begun Botox treatments for his headaches and that the treatments somewhat relieved his migraine symptoms; however, he still experienced migraines one or two times a week with symptoms lasting from six hours to the entire day.  According to the Veteran he was working on average twice a week for six to eight hours.  He did not report any emergency room visits for his headaches.  The Veteran's symptoms included pulsating head pain on both sides of the head, sensitivity to light and sound, dizziness, blurred vision, and weakness.  He reported experiencing prostrating attack once every two months.  In summation, he stated that he could not work whenever he was experiencing a migraine as he had to lie down in a dark room until the symptoms subsided.  

After the examination and a review of the claims file, the examiner opined that it was less likely than not that the migraine headaches would preclude employment.  In support thereof, the examiner noted that the Botox injections had significantly reduced the frequency of migraines while the other abortive medications had relieved his headaches completely.  Although the examiner acknowledged that the Veteran had reporting experiencing prostrating headaches once every two months, she found no evidence that the Veteran was unable to function after a headache attack once he used prescribed medication.  Furthermore, the examiner highlighted the fact that there was no documentation of the Veteran going to the hospital to relieve his headache pain.  The examiner noted certain limitations on the type of work the Veteran could do, including no repetitive lifting above 50 pounds, no repetitive neck flexion/extension, and no outside activity in heat, but found that thee limitations did not preclude him from substantial gainful employment. 
After the Board's most recent June 2016 remand, the Veteran was evaluated by a Dr. S.T. in September 2016, who prepared a DBQ which also detailed the severity of the Veteran's migraine headache symptoms.  The Veteran reported pulsating head pain on both sides of his head that worsened with physical activity, as well as nausea, vomiting, and light and sound sensitivity.  According to the Veteran he experienced prostrating attacks of migraine headache pain more than once a month and missed 150 days of work in the last year due to his headaches. 

The Veteran has submitted evidence showing that he withdrew from his undergraduate studies in the summer of 2011.  He has not indicated that he resumed his undergraduate studies since his withdrawal and has asserted that he now works for his father.  

VA treatment records show that the Veteran has been receiving treatment for his migraine headaches since 2010.  According to the available records he began Botox treatment in early 2013 with good results, and he has continued those treatments to the present.  

After consideration of the record, the Board finds that the disability picture for the Veteran's migraine headaches is not so unusual or exceptional in nature as to render the 50 percent maximum evaluation inadequate.  Turning to the first step of the extraschedular analysis, the symptomatology and impairment caused by the Veteran's migraine headaches are specifically contemplated by the schedular rating criteria.  The schedular rating criteria provides for a 50 percent disability rating on the basis of symptoms that are of such severity that they frequently result in completely prostrating and prolonged attacks.  Even granting the Veteran the benefit of the doubt that he does indeed experience prostrating migraines more than once a month, as he reported on the September 2016 DBQ, his symptomatology clearly approximates the type of frequent prostrating attacks contemplated by the 50 percent rating criteria.  Furthermore, if the Board also accepts that the Veteran missed 150 days of work in the past year due to migraines, as he reported on the September 2016 DBQ, this still does not eclipse the "severe economic inadaptability" encompassed by the 50 percent rating criteria. 

As for the second step of the extraschedular analysis, the Board does not find sufficient evidence in the record that the disability picture for the migraine headaches exhibits factors such as "marked interference with employment" and "frequent periods of hospitalization."  The Veteran stated himself on the February 2015 VA examination that he had never been hospitalized for his migraine headaches.  The February 2015 examiner also found that the Veteran's course of treatment, including Botox injections and other abortive medications, had significantly reduced the frequency and severity of the Veteran's headache symptoms per VA treatment records.  While the Veteran has repeatedly asserted that his ability to work is significantly hampered by his migraine headache condition and that he had to case his undergraduate studies due to his symptoms, he also stated on the February 2015 VA examination that he was able to work twice a week for six to eight hours each time.  The Board also notes that the Veteran has not presented any documentary evidence to substantiate his claim that his headache symptoms specifically prevented him from working during those times that he did not work.  

In conclusion, the Board finds that the disability picture for the Veteran's migraine headaches does not warrant referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Veteran has already been granted a maximum 50 percent rating for his migraine headache condition, and his symptomatology closely approximates the criteria for that 50 percent rating.  Furthermore, the preponderance of the evidence does not show that the migraine headaches exhibit factors such as "frequent periods of hospitalization" or "marked interference with employment."  Accordingly, the Board finds that the 50 percent rating is appropriate and that an extraschedular rating is not appropriate. 








ORDER

An initial disability rating in excess of 50 percent for migraine headaches, to include on an extraschedular basis, is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


